Citation Nr: 1605176	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  07-38 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, claimed as a mental condition.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a mental condition.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1980 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Regional Office (RO) in Atlanta, Georgia.  

In August 2011, January 2013, and March 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary and/or due process development.  In May 2015, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript is of record. 

The issues of entitlement to service connection for tinnitus, bilateral hearing loss, and migraines have been raised by the record in an April 10, 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

As will be discussed further below, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for a right knee disability and an acquired psychiatric disorder has been received.  The Board is granting this aspect of the Veteran's appeal.  The reopened claims for service connection for these disabilities, and the issue of entitlement to service connection for a back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed decision dated in April 1996, a claim for service connection for a right knee disability was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determinations to the Veteran.

2.  In an unappealed decision dated in September 1996, a claim for service connection for an acquired psychiatric disorder, claimed as nerves, was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as nerves.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duty to assist and notify the Veteran in apprising him as to the evidence needed to substantiate, and in obtaining evidence pertinent to, his claims to reopen the previously denied issues of entitlement to service connection for a right knee disability and an acquired psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  With regard to these claims to reopen, the Board is granting in full the benefit sought on appeal.  Thus, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Law and Analysis

In an April 1996 rating decision, the RO denied service connection for a right knee disability on the basis that there was no evidence of that a right knee condition was incurred in or caused by service.  The Veteran did not appeal this adverse determination, nor did he submit new and material evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

As noted in the previous August 2011 Board Remand, a claim for entitlement to service connection for "nerves" was adjudicated in a September 1996 rating decision.  The AOJ notified the Veteran of this decision and apprised him of his procedural and appellate rights (the representative seems to accept that the claim is in new and material status, so the Board will assume proper notice was given), but he did not initiate an appeal, nor did he submit any additional evidence within a year following this decision.  Therefore the August 1996 rating decision is also final.  Id.  

In April 2005, the Veteran sought to reopen these claims.  The current appeal arises from the RO's October 2005 rating decision that continued the previous denials of service connection for right knee and acquired psychiatric disorder.  As noted above, regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The Board finds that new and material evidence has been submitted since the last final rating decisions in 1996 to reopen the claims for service connection.  As noted above, the RO essentially determined that the medical evidence did not establish that the Veteran had a right knee disability or an acquired psychiatric disorder that were related to his military service.  The evidence of record at the time noted that complete service treatment records were unavailable for review.  Also, of record is the Veteran's initial application for disability benefits in 1995, which shows he reported treatment for a right knee condition in February 1995, 12 years after service discharge.  He made no mention of any psychiatric treatment.  Thus, there was no evidence of treatment records following service that would indicate that the presence of chronic right knee or nerve conditions.

Since the 1996 rating decisions, newly-received evidence includes an outpatient treatment record, which shows a current diagnosis of depressive disorder.  See progress note from Atlanta VA Medical Center, dated September 14, 2011.  In addition, a VA physician has concluded the Veteran degenerative osteoarthritis of the right knee is the result of an in-service injury.  See Medical Opinion dated, March 20, 2015, from P.G. Phelps, M.D.  Also of record are supporting lay statements, from fellow service members and family members corroborating the Veteran's account of adjustment problems during and since service.  See Lay Statements from B.L. Tate, dated April 1, 2005; N.L. Gilmore, dated November 28, 2007; and the Veteran's mother, V.R. Price.  As such, the evidence is new, in the sense that it was not of record when the RO last adjudicated the claims.  It is also material because it indicates current diagnoses and evidence suggesting their relationship to service-which was not of record at the time of the prior final decisions in 1996.  

Other newly-received evidence includes the Veteran's testimony from the May 2015 Board hearing.  At that time, he provided his account of an in-service accident in which he injured his right knee in a fall down cement stairs and testified that he first experienced depression symptoms during service.  He also testified that he has had continuous right knee and psychiatric problems since then.  The Veteran is competent to report the onset of symptoms during and after service since it is within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His personal testimony is also material because it addresses the onset of relevant symptoms during active duty and their continuation since active duty.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claims.  

Accordingly, the claims are reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating the claims on its underlying merits, the Board finds that a remand is necessary for further development. 

ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened, and to this extent only, the appeal is reopened.

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is reopened.

REMAND

In light of the Board's finding that the previously denied claims for service connection for right knee disability and an acquired psychiatric disorder are reopened, the underlying issue must be considered on a de novo basis.  The Board finds that the evidence currently of record is insufficient to decide the claims and that further evidentiary development is therefore needed before a decision can be reached on the merits.

As noted above, the Veteran has credibly provided testimony that he injured his right knee and back when he fell down cement stairs.  He also contends that he first experienced problems with the depression and anger during service as result of difficulties adjusting to military life.  He argues that he became depressed and angry when he could not make it home for holidays.  

Unfortunately, with the exception of his 1980 enlistment physical, service treatment records are missing, so there is no documentary evidence of a right knee injury or psychiatric problems during service or at the time of discharge.  Given the absence of these records, the Veteran has sought to substantiate his claims by providing lay evidence of the history of his disabilities in the form of statements from fellow service members and his family.

Presently, the Veteran additionally has a current diagnosis of depressive disorder/anxiety disorder NOS.  See VA progress note dated September 14, 2011.  Also of record is a medical opinion from a VA physician, who concluded that the Veteran's degenerative osteoarthritis of the right knee and degenerative lumbar disc disease were the result of his in-service injury.  See Medical Opinion from P.G. Phelps, M.D. dated March 20, 2015.  However, the favorable VA medical opinion is limited in terms of its ultimate probative value, as the physician did not explain what evidence in the Veteran's treatment records supported his conclusion, and did not reference any clinical data or other evidence as rationale for the opinion.  

Nonetheless the low threshold of McLendon has been met in this case and VA has a duty to assist this Veteran in substantiating his claims by obtaining competent medical opinions addressing the etiology and onset of his current disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his right knee, low back, and psychiatric symptoms that are not already in the claims file.  The Board is particularly interested in any pertinent treatment that the Veteran may have received between 1987 and 1996 from Terrell State Hospital and Georgia Rehabilitation, as referenced in his May 2015 testimony. 

Also, give the Veteran an opportunity to obtain a supplemental or addendum opinion from Dr. Phelps as to why it his opinion that the Veteran's current right knee and low back disabilities are related to his fall down cement stairs in service.  

2.  Then, schedule the Veteran for a VA orthopedic examination regarding his right knee and back conditions.  The VBMS file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report. 

Based on what is medically known about musculoskeletal disorders, the examiner should provide an opinion addressing whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's currently diagnosed degenerative osteoarthritis of the right knee and degenerative disc disease of the lumbar spine--and any other right knee or back disorders present at the examination--are consistent with the in-service injury described by the Veteran (a fall down cement stairs).  If any diagnosed right knee or back disorder cannot be regarded as having had its onset during active service, the examiner should explain why that is.

In providing an opinion, the examiner should discuss the Veteran's reported in-service injury and the post-service intervening right knee and back injuries in January 1995 and September 1997 respectively.  Specifically, he/she should discuss the likelihood that the currently diagnosed degenerative osteoarthritis of the right knee and degenerative disc disease of the lumbar spine would have resulted from the purported in-service injury as opposed to the documented injuries sustained after service.  

The examiner should remain mindful of the fact that the Veteran is considered competent to say he injured his right knee and back during service, even if the injury is not actually documented in service treatment records, and that these assertions must be considered in formulating the requested opinion.  He/She should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning having sustained such injuries during service.  The Board is cognizant of the fact that the service treatment records are unavailable; however, the Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical treatment evidence.  

A rationale for all requested opinions shall be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Then, schedule the Veteran for a VA psychiatric examination.  The VBMS file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should also be performed and the examiner should review the results of any testing prior to completing the report. 

The examiner should offer an opinion as to whether, it is at least as likely as not, i.e., a 50 percent probability or greater, that the diagnosed depressive disorder/anxiety disorder is due to any event in service.  If any diagnosed psychiatric disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and provide an appropriate explanation.

In providing an opinion, the examiner is advised that the Veteran is considered competent to report his psychiatric symptoms and that his assertions of continuity of psychiatric problems during and since service must be considered in formulating the requested opinion.  The examiner should also set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) of psychiatric symptoms during and since service.  The Board is cognizant of the fact that the service treatment records are unavailable; however, the Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical treatment evidence.  

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

4.  After the above actions are completed in compliance with the terms of this remand, if the claim is not fully granted, a supplemental statement of the case should be issued and the matter should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


